                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER GOODVINE,
                                                                          ORDER
        Plaintiff,
 v.                                                                     17-cv-187-wmc

 DENNIS RICHARDS, ET AL.,

        Defendants.


       Plaintiff Christopher Goodvine is proceeding in this lawsuit on Fourteenth

Amendment claims against various defendants, related to incidents that took place in

February of 2017, when Goodvine was being held at the Columbia County Jail.

Defendants have filed motions to dismiss this case pursuant to Federal Rule of Civil

Procedure 37. (Dkt. ##82, 84, 87.) The court set November 12, 2019, as Goodvine’s

deadline to respond to those motions. On November 18, 2019, after that deadline passed

and Goodvine had neither responded to the motion nor contacted the court seeking an

extension of that deadline, the court issued an order explaining that it was inclined to grant

defendants’ motions but would give him until December 2, 2019, to file an opposition to

defendants’ motions to dismiss. (Dkt. #90.) That deadline, too, has passed, and still

Goodvine has failed to file an opposition or contact the court in any way. Accordingly, at

this juncture, the court agrees that dismissal of this action with prejudice under Federal

Rule of Civil Procedure 37 is appropriate. However, since dismissing this action with

prejudice is a sufficient sanction in these circumstances, the court is denying defendants’

Rule 37(d) request for fees and costs.



                                              1
                                 ORDER

IT IS ORDERED that:

1) Defendants’ motions to dismiss (dkt. ##82, 84, 87) are GRANTED in part and

   DENIED in part, as provided above.

2) Plaintiff’s complaint is DISMISSED with prejudice.

3) The clerk of court is directed to enter judgment in defendants’ favor and close

   this case.

Dated this 9th day of December, 2019.

                                  BY THE COURT:

                                  /s/

                                  WILLIAM M. CONLEY
                                  District Judge




                                        2
